Writ of Niandainus Denied, Opinion        issued   October 11, 2012




                                                In The
                                 Q!nurt øf .ppaah
                          Fifth JhitricI uf Lixaei tt Jit1n
                                        No. 5
                                            -0
                                             12-01351-CV


              IN RE REVEREND RES[IUNN D. ChAMBERS, TH.M., Relator


                  Original Proceeding from the 192nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No, DC-12-0 1540


                              MEMORANDUM OPINION
                          [3efore Justices Moseley. FitzGerald, and Myers
                                    Opinion by Justice Moseley

        Relator contends the trial judge erred in granting a plea in abatement. The facts and issues

are well known to the parties, so we need not recount them herein, Based on the record before
                                                                                              us,
we conclude relator has not shown he is entitled to the relief requested. See TEx. R. App.
                                                                                           P. 52.8(a);

Walker v. Packer, 827 S.W2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly,
                                                                                     we DENY
relator’s petition for writ of mandamus.



                                                          ‘\/                   //
                                                                       I         I
                                                        J14MOSELEY              j
                                                       ,F(JSTICE


121351F.P05